Citation Nr: 9923838	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  92-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right upper arm, currently evaluated as 30 
percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 30 percent 
for residuals of a gunshot wound to the right arm.  In August 
1994 this matter came before the Board and was remanded to 
the RO for further evidentiary development.  

The Board notes that in April 1999 the RO issued a 
supplemental statement of the case granting service 
connection and a 20 percent rating for a right shoulder 
condition (previously included in the gunshot wound to the 
right upper arm) as secondary to the service-connected 
residuals of a gunshot wound to the right upper arm.  This 
matter is not currently before the Board and will not be 
addressed.


REMAND

In the August 1994 Board remand, the RO was directed to 
schedule the veteran for a special VA orthopedic examination 
to determine the nature and extent of disability due to 
residuals of a gunshot wound of the right upper arm.  All 
muscle groups involved were to be set forth with specificity, 
and the examiner was requested to provide an opinion as to 
the effects of the disability upon the veteran's ordinary 
activity and how the disability impairs the veteran 
industrially.  

On VA examination of the joints in October 1998 the veteran 
reported having pain, stiffness, and weakness in the right 
shoulder, and indicated he could not sleep at night due to 
the pain.  It was noted that he worked for the Army Corps of 
Engineers until April 1997 when he retired.  On VA 
examination of the muscles in October 1998 the veteran 
reported no flare-ups and no precipitating factors.  He 
reported that he had muscle pain, that was actively limited 
by fatigue and an inability to move the joint through a 
portion of its range of motion.  On examination the muscle 
strength was noted to be diminished.  Neither examination, 
however, provided an opinion as to the effects of the 
disability upon the veteran's ordinary activity.  

In a subsequent memorandum, the RO specifically requested 
that the VA examiner from October 1998 (1) express an opinion 
as to the effects of the muscle injury on the veteran's 
ordinary activity and on him industrially and (2) discuss the 
loss of fascia, muscle substance, impairment of muscle tonus, 
weakness, and fatigue.  

In a January 1999 addendum, the VA examiner only noted that 
the veteran had worked for 40 years after his injury, but did 
not provide an opinion as to the current effects of the 
service-connected disability upon the veteran's ordinary 
activity.  Nor did the examiner discuss the loss of fascia, 
muscle substance, impairment of muscle tonus, weakness, and 
fatigue.  Therefore, in order to ensure that the veteran's 
gunshot wound residuals are properly rated, the veteran 
should undergo another comprehensive VA examination. 

The Board notes that in July 1997 the Schedule for Rating 
Disabilities of Muscle Injuries was amended.  Where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In the April 1999 supplemental statement of the 
case the RO considered the new criteria for rating muscle 
injuries.  Likewise, on remand the RO must consider the claim 
under both the old and the new regulations, and utilize the 
version of the rating schedule most favorable to the veteran.  
Karnas, supra.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  However, there 
has been a failure to comply with all the terms of the 
Board's August 1994 remand order, thus rendering the record 
incomplete and impeding the Board's review.  These 
developmental deficiencies must be addressed prior to the 
Board rendering a decision.  In light of the U.S. Court of 
Appeals for Veterans Claims (Court) recent directive to the 
Board regarding remands, the Board is compelled to remand 
this case for the RO to fully comply with the Board's remand.  
Stegall v. West, 11Vet. App. 268 (1998).  In Stegall the 
Court held that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders and that a remand by the Board imposes upon the RO a 
concomitant duty to ensure compliance with all of the terms 
of the remand.  The Court noted that where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to insure compliance.  

The Board also notes that the duty to assist the veteran 
includes the obligation to obtain ongoing treatment records 
while a claim is pending.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Thus, any additional relevant medical 
records should be secured on remand.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his right arm disability since October 
1998.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service connected 
residuals of a gunshot wound to the right 
upper arm.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted.  The examiner should 
specifically identify all muscle groups 
involved and identify the nature and 
extent of any disability due to the 
gunshot wound from a functional point of 
view.  The 

examiner should provide an opinion as to 
the effects of the service-connected 
disability upon the veteran's ordinary 
activity.  The examiner should also 
provide the rationale for any opinions 
expressed.

3.  Following the completion of all 
development, the RO should review the 
record and adjudicate the veteran's claim 
for an increased rating under the proper 
Diagnostic Codes.  Consideration should 
be given to both the old and the new 
criteria and the RO should indicate 
whether the old or the new criteria would 
be most favorable to the veteran.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period of time 
for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


